UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Tandy Leather Factory, Inc. (Exact name of registrant as specified in its charter) Delaware 75-2543540 (State of incorporation or organization) (I.R.S. Employer Identification No.) 1900 Southeast Loop 820, Fort Worth, Texas (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common Stock, $0.0024 par value The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [ ] Securities Act registration statement file number to which this form relates:Not applicable. Securities to be registered pursuant to Section 12(g) of the Act:None Item 1.Description of Registrant’s Securities to be Registered. This Registration Statement on Form 8-A is being filed by Tandy Leather Factory, Inc., a Delaware corporation (the “Registrant”), in connection with the registration of its common stock, par value $0.0024 per share (the “Common Stock”), under Section 12(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the listing of the Common Stock on the NASDAQ Stock Market LLC commencing on or about June 2, 2010.The Registrant is voluntarily delisting the Common Stock from the NYSE Amex effective as of the close of business on or about June 1, 2010. For a description of the Common Stock, reference is made to the information set forth under the caption “Description of Capital Stock” in the Registrant’s current report on Form 8-K filed with the Securities and Exchange Commission on July 14, 2004.Such information shall be deemed to be incorporated by reference in this Registration Statement on Form 8-A. Item 2.Exhibits. Under the Instructions as to Exhibits with respect to Form 8-A, no exhibits are required to be filed because no other securities of the Registrant are registered on The NASDAQ Stock Market LLC and the securities registered hereby are not being registered pursuant to Section 12(g) of the Exchange Act. SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. TANDY LEATHER FACTORY, INC. Date:June 1, 2010 By: /s/ Jon Thompson Jon Thompson, Chief Executive Officer and President
